IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF DELAWARE

 

In re: ) Chapter 7
NNN 400 CAPITOL CENTER 16 _) Bk. No. 16-12728(TD)
Debtor.
RUBIN & RUBIN P.A., 5
Appellant,
V. 5 Civil Action No. 21-816-CFC
WELLS FARGO BANK, N.A., et al., 5
Appellees. 5
ORDER

At Wilmington this 30" day of June, 2021, having received a
recommendation from Chief Magistrate Judge Mary Pat Thynge that this case be
withdrawn from the mandatory referral for mediation and proceed through the
appellate process of this court;

IT IS ORDERED that the recommendation is accepted and briefing on this
bankruptcy appeal shall proceed in accordance with the following schedule:

1. Appellant’s brief in support of the appeal is due on or before July 30,
2021.

2. Appellees’ brief in opposition to the appeal is due on or before August

30, 2021.
3. Appellant’s reply brief is due on or before September 13, 2021.

CL C+

United States Distfict Judge
